DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022, 09/29/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8004242 (Purkey) in view of JP 2018017011 (Kamio). 

Regarding claim 1, Purkey teaches a working machine, such as a loader vehicle (Fig. 1-3 shows vehicle 10 with tractor 10A ie. working machine) [Col 4 lines 22-31], said working machine comprising: a work attachment connection arrangement configured to operationally connect to the working machine a work attachment provided with a work tool, (Fig. 1-3 shows connection between tractor 10A ie. working machine and trailer 10B ie. work attachment provided with liftgate 21 ie. work tool) [Col 4 lines 48-60]; and
a control system configured to control the operation of the working machine and to, when the work attachment is connected to the working machine via the work attachment connection arrangement, control the operation of the work attachment (battery charge controller 50 is configured to controlled the operation of tractor 10A ie. working machine when the trailer 10B ie. work attachment is connected to the tractor 10A ie. work attachment via work attachment connection arrangement, control the operation of the trailer 10B ie. work attachment) [Col 5 lines 59-67 - Col 6 lines 1-51],
wherein the working machine further comprises:
at least a first motor configured for operation of the working machine (Fig. 1-4 shows starter motor 13 ie. first motor configured for operation of trailer 10A) [Col 4 lines 25-35];
a first rechargeable battery configured to supply the first motor with electric power (crank battery 14 ie. first rechargeable battery configured to supply electric power to the tractor’s cranking system comprising starter 13) [Col 4 lines 25-47]; and 
an electric power circuit connecting the first motor and the first rechargeable battery (Fig. 2 shows the overall electric power circuit 10 connecting the starter motor 13 ie. first motor and crank battery 14 ie. first rechargeable battery) [Col 4 lines 36-39; Col 6 lines 23-26],
wherein the work attachment connection arrangement comprises a first electrical connector connected to the electric power circuit of the working machine (Fig. 1-2 shows the work attachment connection arrangement between the tractor 10A ie. working machine and the trailer 10B ie. work attachment comprises a first electrical connector 18A connected to the electric power circuit of the trailer 10A ie. working machine) [Col 5 lines 8-16],
wherein the first electric connector is configured to be connected to a corresponding electrical connector arranged on the work attachment (Fig. 1 shows first electric connector 18A is configured to be connected to a corresponding electrical connector 18B arranged on the trailer 10B ie. work attachment), and wherein the corresponding electrical connector is connected to an auxiliary rechargeable battery arranged on the work attachment (Fig. 1 shows corresponding electrical connector 18B is connected to liftgate batteries 24 ie. auxiliary rechargeable battery attached on the trailer 10B ie. work attachment) [Col 5 lines 20-27], so as to allow electric connection of the auxiliary rechargeable battery to the electric power circuit of the working machine when the work attachment is connected to the working machine via the work attachment connection arrangement (liftgate 24 ie. auxiliary rechargeable battery is electrically connected to the electric power circuit of the tractor 10A ie. working machine when the trailer 10B ie. work attachment is connected to the tractor 10A ie. working machine via the work attachment connection arrangement) [Col 5 lines 20-36].
	However, Purkey does not teach first motor being electric motor.
	However, Kamio teaches first motor being electric motor (vehicle 201 being an electric vehicle equipped with a battery powered motor or a hybrid vehicle equipped with both an engine and an electric motor ie. first electric motor) [0020-0021].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the working tool in the form of a bucket as taught by Kamio in order to use the working tool for purposes of scooping materials with the bucket, furthermore, use the electric motor being the first motor as taught by Kamio in order to lower cost and increase the efficiency of the motor thereby increasing the efficiency of the working attachment.

Examiner’s Note: US 2013/0073222 (Shin) teaches that the vehicle cranking system comprise of starter motor.
US 2018/0029572 in [0021] as indicated “Accordingly, the tractor 102 can be any type of work machine used to pull a trailer”, US 2021/0094535 in [0002-0003] as indicated “articulated work machines comprise a first frame (such as a tractor unit) and a second frame (such as a trailer unit) connected to one another…”, US 2019/0219489 in [0033, 0036] as indicated “Accordingly, the tractor 102 can be any type of work machine used to pull a trailer or perform an entirely different work task” thereby stating the tractor and trailer together as a work machine. 


Regarding claim 2, Purkey teaches wherein the work attachment further comprises a second electrical connector connected to the electric work tool motor (trailer 10B ie. work attachment comprises second electrical connector 16B connected electrically to electric work tool motor 22) [Col 5 lines 16-36], wherein the second electrical connector is configured to be connected to the electric power circuit arranged on the working machine so as to allow electric connection of the electric work tool motor to the electric power circuit of the working machine when the work attachment is connected to the working machine (second electrical connector 16B is configured to be connected to the tractor 10A ie. work machine through 16A to the electric power circuit to allow electric connection in order to receive power to the electric work tool motor 22 from the crank batteries 14 as shown in Fig. 1-1A) [Col 5 lines 21-36, 59-67; Col 6 lines 35-51]. 


Regarding claim 3, Purkey teaches wherein the control system comprises a control unit (Fig. 1A shows battery charger controller 50 comprising a microprocessor-based control module 55) [Col 5 lines 66-67; Col 6 lines 1-5] and a control connection network connecting the control unit with components the control unit is configured to control (Fig. 1A shows battery charger controller 50 comprising multiple cables which are the control connection network connecting the controller
50 with components the controller 50 is configured to control), wherein the control network comprises a third connector configured to be connected to a corresponding connector arranged on the work attachment and connected to the electric work tool motor so as to allow the control unit to control the electric work tool motor when the work attachment is connected to the working machine via the work attachment connection arrangement (Fig. 1-1A shows the control network comprising of third connector leading to cables 51A-B and 23A-B configured to be connected to corresponding connector arranged on the trailer 10B ie. work attachment and connected to electric work tool motor 22 so as to allow the controller 50 to control the electric work tool motor 22 when the trailer 10B ie. work attachment is connected to tractor 10A ie. work machine via the work attachment connection arrangement comprising cables 15-18 and 51-53) [Col 5 and Col 6]. 

Regarding claim 6, Purkey teaches wherein the working machine further comprises a charging connection component connected to the first rechargeable battery, wherein the charging connection component is configured to be connected to an external battery charging unit (alternator 12 is mechanically driven by engine 11 ie. external battery charging unit as shown in Fig. 1 to charge the battery 14) [Col 4 lines 25-35]. 


Regarding claim 7, Purkey and Kamio teaches the working machine according to claim 1.
 However, Purkey does not teach, wherein the first electric motor is configured for propulsion of the working machine.
However, Kamio teaches wherein the first electric motor is configured for propulsion of the working machine (vehicle 201 being an electric vehicle equipped with a battery powered motor or a hybrid vehicle equipped with both an engine and an electric motor ie. first electric motor) [0020-0021].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the electric motor being the first motor as taught by Kamio in order to lower cost and increase the efficiency of the motor thereby increasing the efficiency of the working attachment.

Regarding claim 8, Purkey and Kamio teaches the working machine according to claim 1.
	However, Purkey does not teach wherein the working machine comprises an additional electric motor arranged to drive a hydraulic pump for powering hydraulic systems.
	However, Kamio teaches wherein the working machine comprises an additional electric motor arranged to drive a hydraulic pump for powering hydraulic systems (working machine comprises hydraulic pump driven by electric motor for powering hydraulic system) [0001-0002, 0007, 0012, 0016-0017].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the working machine to comprise electric motor arranged to drive a hydraulic pump for powering hydraulic systems as taught by Kamio in order to move heavier loads as well as providing greater force thereby increasing the efficiency of the working machine.

Regarding claim 9, Purkey teaches wherein the work attachment connection arrangement is configured to connect the work attachment to the vehicle both mechanically and electrically (work attachment connection arrangement as shown in Fig. 1A shows connecting the trailer 10B ie. work attachment to the vehicle 10 both mechanically and electrically through the cables 51A- B, 15-17) [Col 5 lines 7-16, 59-67].

Regarding claim 10, Purkey teaches wherein the working machine is provided with at least one lift arm (Fig. 1 liftgate 21 is the lift arm work tool).
	However, Purkey does not teach lift arm adapted to be attached and detached from different work attachments.
	However, Kamio teaches lift arm adapted to be attached and detached from different work attachments [0019].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the lift arm as taught by Purkey to be adapted to have different work attachments as taught by Kamio in order to ensure that the work machine will have a larger variety of usage and thereby increasing the efficiency of the work being done by the work machine.

Regarding claim 11, Purkey teaches wherein the working machine is a loader vehicle (Fig. 1 shows vehicle 10 as a loader vehicle with trailer 10A ie. working machine).


Regarding claim 18, Purkey teaches further comprising: a work attachment comprising:
a work tool (Fig. 1-3 shows trailer 10B ie. work attachment comprising liftgate 21 ie. work tool); an auxiliary rechargeable battery (Fig. 1-1A shows liftgate batteries 24 ie. auxiliary rechargeable battery); and
an electrical connector connected to the auxiliary rechargeable battery (Fig. 1-1A shows electrical connectors 51A-B 16B, 18B, connected to liftgate batteries 24),
wherein the electrical connector is configured to be connected to an electric power circuit arranged on the working machine so as to allow electric connection of the auxiliary rechargeable battery to the electric power circuit of the working machine when the work attachment is connected to the working machine (electrical connector 18A electrically connected to electric power circuit on the tractor 10A ie. working machine to allow electric connection of the liftgate
batteries 24 ie. auxiliary rechargeable battery to the electric power circuit of the tractor 10A ie. working machine when the cables of trailer 10B ie. work attachment is connected to the tractor 10A ie. working machine) [Col 5 lines 20-36, Col 6 lines 10-44], and wherein the work attachment is connected to the working machine via the work attachment connection arrangement (Fig. 1 shows trailer 10B ie. work attachment is connected to the tractor 10A ie. working machine via the cables 15-18 which comprises the work attachment connection arrangement).

Regarding claim 19, Purkey and Kamio teaches claim 1. 
However, Purkey does not teach wherein the work tool is at least one of a sweeper/rotary broom, a snow blower, and a bucket. 
However, Kamio teaches wherein the work tool is at least one of a sweeper/rotary broom, a snow blower, and a bucket (working machine 150 is a bucket 154 as a working tool) [0019]. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the working tool in the form of a bucket as taught by Kamio in order to use the working tool for purposes of scooping materials with the bucket, furthermore, use the electric motor being the first motor as taught by Kamio in order to lower cost and increase the efficiency of the motor thereby increasing the efficiency of the working attachment.

Regarding claim 20, Purkey and Kamio teaches claim 12. 
However, Purkey does not teach wherein the work tool is at least one of a sweeper/rotary broom, a snow blower, and a bucket. 
However, Kamio teaches wherein the work tool is at least one of a sweeper/rotary broom, a snow blower, and a bucket (working machine 150 is a bucket 154 as a working tool) [0019]. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the working tool in the form of a bucket as taught by Kamio in order to use the working tool for purposes of scooping materials with the bucket, furthermore, use the electric motor being the first motor as taught by Kamio in order to lower cost and increase the efficiency of the motor thereby increasing the efficiency of the working attachment.


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8004242 (Purkey) in view of JP 2018017011 (Kamio) further in view of US 2015/0367735 (Baker). 

Regarding claim 4, Purkey teaches wherein the working machine further comprises a first voltage regulator connected to the electric power circuit and to the first rechargeable battery, wherein the voltage regulator is configured to control a direction and an intensity/magnitude of an electric current that flows between the electric power circuit and the first rechargeable battery (voltage regulator is connected to the electric power circuit in tractor 10A to charge the battery 14 ie. first rechargeable battery wherein the voltage regulator is configured to control the direction and intensity of electric current that flows between the electric power circuit and the battery 14) [Col 4 lines 25-35].
	However, Purkey and does not teach bidirectional DC-DC converter.
However, Baker teaches bidirectional DC-DC converter (multiple DC-DC converters which are bidirectional) [0041, 0044-0046].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have bidirectional DC-DC converter as taught by Baker in order to ensure that the DC-DC converter is used to charge the battery as well as send power from the battery to the electrical systems of the vehicle thereby providing high efficiency and compact use of space while providing lower electromagnetic interference. 

Regarding claim 5, Purkey teaches wherein the working machine further comprises a second DC/DC converter connected to the electric power circuit and to the first electric connector (Fig. 1-3 shows DC/DC converter 25 connected to the electric power circuit and to the first electric connector 18A-B), wherein the second DC/DC converter is configured to control a direction and an intensity/magnitude of an electric current that flows between the electric power circuit and the first electric connector and thereby to control a direction and an intensity/magnitude of an electric current that flows between the electric power circuit and the auxiliary rechargeable battery when the work attachment is connected to the working machine via the work attachment connection arrangement (DC/DC converter 25 controls the direction and intensity/magnitude of electric current that flows between the electric power circuit and the first electric connector 18A- B and thereby control a direction and intensity/magnitude of an electric current that flows between the electric power circuit and liftgate batteries 24 ie. auxiliary rechargeable battery when the trailer 10B ie. work attachment is connected to the tractor 10A ie. work machine via the work attachment connection arrangement with cables 15-18) [Col 4 lines 55-67; Col 5 lines 7-16; lines 59-67].
	However, Purkey and does not teach bidirectional DC-DC converter.
	However, Baker teaches bidirectional DC-DC converter [0041, 0046].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have bidirectional DC-DC converter as taught by Baker in order to ensure that the DC-DC converter is used to charge the battery as well as send power from the battery to the electrical systems of the vehicle thereby providing high efficiency and compact use of space while providing lower electromagnetic interference.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8004242 (Purkey) in view of US 2015/0367735 (Baker). 

Regarding claim 17, Purkey teaches wherein the working machine further comprises a second DC/DC converter connected to the electric power circuit and to the first electric connector (Fig. 1-3 shows DC/DC converter 25 connected to the electric power circuit and to the first electric connector 18A-B), wherein the second DC/DC converter is configured to control a direction and an intensity/magnitude of an electric current that flows between the electric power circuit and the first electric connector and thereby to control a direction and an intensity/magnitude of an electric current that flows between the electric power circuit and the auxiliary rechargeable battery when the work attachment is connected to the working machine via the work attachment connection arrangement (DC/DC converter 25 controls the direction and intensity/magnitude of electric current that flows between the electric power circuit and the first electric connector 18A- B and thereby control a direction and intensity/magnitude of an electric current that flows between the electric power circuit and liftgate batteries 24 ie. auxiliary rechargeable battery when the trailer 10B ie. work attachment is connected to the tractor 10A ie. work machine via the work attachment connection arrangement with cables 15-18) [Col 4 lines 55-67; Col 5 lines 7-16; lines 59-67].
	However, Purkey and does not teach bidirectional DC-DC converter.
	However, Baker US teaches bidirectional DC-DC converter [0041, 0046].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have bidirectional DC-DC converter as taught by Baker in order to ensure that the DC-DC converter is used to charge the battery as well as send power from the battery to the electrical systems of the vehicle thereby providing high efficiency and compact use of space while providing lower electromagnetic interference.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8004242 (Purkey).

Regarding claim 12, Purkey teaches work attachment for a working machine (Fig. 1-3 shows vehicle 10 with trailer 10B ie. work attachment for a tractor 10A ie. working machine) [Col 4 lines 22-31], wherein the work attachment comprises: a work tool (Fig. 1-3 shows trailer 10B ie. work attachment provided with liftgate 21 ie. work tool) [Col 4 lines 48-60]; wherein the work attachment further comprises: an auxiliary rechargeable battery (Fig. 1-3 shows liftgate batteries 24 ie. auxiliary rechargeable battery), an electrical connector connected to the auxiliary rechargeable battery (Fig. 1-1A shows the electrical connector 18B electrically connected to liftgate batteries 24 ie. auxiliary rechargeable battery) [Col 5 lines 7-16], wherein the electrical connector is configured to be connected to an electric power circuit arranged on the working machine so as to allow electric connection of the auxiliary rechargeable battery to the electric power circuit of the working machine when the work attachment is connected to the working machine (electrical connector 18A electrically connected to electric power circuit on the tractor 10A ie. working machine to allow electric connection of the liftgate batteries 24 ie. auxiliary rechargeable battery to the electric power circuit of the tractor 10A ie. working machine when the cables of trailer 10B ie. work attachment is connected to the tractor 10A ie. working machine) [Col 5 lines 20-36, Col 6 lines 10-44].

Examiner’s Note: US 2018/0029572 in [0021] as indicated “Accordingly, the tractor 102 can be any type of work machine used to pull a trailer”, US 2021/0094535 in [0002-0003] as indicated “articulated work machines comprise a first frame (such as a tractor unit) and a second frame (such as a trailer unit) connected to one another…”, US 2019/0219489 in [0033, 0036] as indicated “Accordingly, the tractor 102 can be any type of work machine used to pull a trailer or perform an entirely different work task” thereby stating the tractor and trailer together as a work machine. 

 Regarding claim 13, Purkey teaches wherein the work attachment further comprises an electric work tool motor configured to directly or indirectly drive the work tool (trailer 10B ie. work attachment comprises electric work tool motor 22 configured to drive liftgate 21) [Col 5 lines 20- 31]. 

Regarding claim 14, Purkey teaches wherein the work attachment further comprises a second electrical connector connected to the electric work tool motor (trailer 10B ie. work attachment comprises second electrical connector 16B connected electrically to electric work tool motor 22) [Col 5 lines 16-36], wherein the second electrical connector is configured to be connected to the electric power circuit arranged on the working machine so as to allow electric connection of the electric work tool motor to the electric power circuit of the working machine when the work attachment is connected to the working machine (second electrical connector 16B is configured to be connected to the tractor 10A ie. work machine through 16A to the electric power circuit to allow electric connection in order to receive power to the electric work tool motor 22 from the crank batteries 14 as shown in Fig. 1-1A) [Col 5 lines 21-36, 59-67; Col 6 lines 35-51]. 

Regarding claim 15, Purkey teaches wherein an electrical connection is arranged between the auxiliary rechargeable battery and the electric work tool motor so that the auxiliary rechargeable
battery can work as a power source for the electric work tool motor (liftgate batteries 24 ie. auxiliary battery is electrically connected to the electric work tool motor thereby powering the electric work tool motor) [Col 5 lines 21-36].

Regarding claim 16, Purkey teaches wherein the work attachment further comprises an auxiliary charging connection component connected to the auxiliary rechargeable battery, wherein the auxiliary charging connection component is configured to be connected to an external battery charging unit (reefer batteries 35 and reefer electrical system ie. external battery charging unit would charge the liftgate batteries 24 ie. auxiliary rechargeable battery through cable 52A-B ie. auxiliary charging connection component) [Col 6lines 55-66].

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 12, the Applicant alleges that a “working machine” is to be given it’s broadest reasonable interpretation consistent with the Applicant’s specification. The Applicant further explains that the word “working” itself makes clear that the machine shall act on something else. This interpretation is confirmed by further recitation that the working machine shall be able to operate “a work attachment provided with a work tool”. Applicant compares the reference Purkey, in contrast, disclosing a heavy-duty tractor/trailer combination employing standard mechanical and electrical power system, including a tractor engine 11, alternator 12, starter 13, and “crank battery” 14 (e.g., bank of batteries), and various electrical subsystems in both the tractor 10A and the trailer 10B. Thereby concluding that Purkey does not disclose “a working machine” since the disclosed heavy duty tractor/trailer combination is not a machine which is working on another object, e.g., on a construction site or the like. 
However, the Examiner respectfully disagrees, since considering the broadest reasonable interpretation of “working machine” as is understood by one with ordinary skill in the art, a tractor and trailer combination is considered to be “a working machine” as seen in the following US PGPUBS US 2018/0029572 in [0021] as indicated “Accordingly, the tractor 102 can be any type of work machine used to pull a trailer”, US 2021/0094535 in [0002-0003] as indicated “articulated work machines comprise a first frame (such as a tractor unit) and a second frame (such as a trailer unit) connected to one another…”, US 2019/0219489 in [0033, 0036] as indicated “Accordingly, the tractor 102 can be any type of work machine used to pull a trailer or perform an entirely different work task”. 
The “working machine” as described in the specification is recited as “a working machine, such as a loader vehicle, said working machine comprising: a work attachment connection arrangement configured to operationally connect to the working machine a work attachment provided with a work tool…” which is as shown in Purkey to be the tractor 10A and the trailer 10B to be the working machine such as a loader vehicle which comprises the liftgate 21 as a work attachment connection arrangement configured to operationally connect to the working machine (refer to Fig. 1) as indicated in the detailed rejection above. As well as Kamio teaches a work machine as it is stated throughout the Kamio reference and indicated for such a work machine to be performing various excavation work thereby complying under the definition of work machine. Thereby, the rejection stands. 
The Applicant further provides that Purkey does not teach “at least a first electric motor configured for operation of the working machine” pointing to the Application’s Fig. 2 which the Applicant claims “makes clear that the ‘at least first electric motor configured for operation of the working machine’ is able to operate the entire working machine”. 
However, the Examiner would like to point out that electric motor operating “the entire” working machine is not mentioned in the claimed language as it stands at the time. Examiner agrees that Purkey does not teach electric motor to be supplying power to the powertrain of the vehicle and the rejection above is made accordingly by bringing in the Kamio reference to teach the first motor being an electric motor configured for operation of the working machine, said operation being multi-functional since the claim language does not pertain to electric motor powering a powertrain yet, which is what the argument seems to be directed toward.  See rejection above for detailed explanation. Examiner only alleges that Purkey teaches the “electric work tool motor” as the electric motor 22 (Fig. 1) which reads on claim 2 of the Application. However, the Examiner would like to take this opportunity and provide the point of view that the working machine or loader vehicle as claimed so far does not recite the drivetrain to be electrically driven, it only recites “first electric motor configured for operation of the working machine”, in which it is not stated what said operation is, which is what the Applicant seems to be arguing. Thereby, the rejection stands. 
Applicant presents that liftgate batteries 24 of Purkey that are annotated by the previous office action as the “auxiliary batteries” does not read on the claims since the auxiliary liftgate batteries 24 do not have their own charging system, and the auxiliary batteries 24 cannot be used to provide the tractor unit 10A with additional source of energy, because the connection is not bi-directional. 
The Examiner would like to present that the claim language as it currently recites is: “wherein the corresponding electrical connector is connected to an auxiliary rechargeable battery arranged on the work attachment, so as to allow electric connection of the auxiliary rechargeable battery to the working machine via the work attachment connection arrangement”. 
The abovementioned claim language does not indicate that the auxiliary rechargeable battery has it’s own charging system (as alleged by the arguments presented by the Applicant), nor does it indicate that the auxiliary rechargeable battery is used to provide the working machine with an additional source of energy (again, as alleged by the arguments presented by the Applicant). The points of arguments are not present in the current claim language. The claim merely calls for “electric connection” of the liftgate batteries 24 to the electric power circuit of the tractor 10A which is taught by Purkey. Thereby, the rejection stands. 
Regarding the Kamio reference, the Applicant alleges that vehicle 201 is not part of the work machine, however, the Examiner would like to present that the work machine of Kamio comprise of the vehicle 201 and the electrically driven work machine 100 as shown in Fig. 1. Thereby, working in tandem as a work machine.
Furthermore, the Applicant presents that Kamio does not teach any electrically driven work attachments and that Kamio is not an electrical driven system and instead relies on a generator on vehicle 201, which is normally driven by a combustion engine.
However, the Examiner disagrees because Kamio teaches the electric motor 135 which drives the hydraulic pump 136 which drives the bucket ie. work attachment thereby driving the work attachment which is what the claim calls for.
Additionally, Kamio teaches that the vehicle 201 is a self-propelled transport vehicle which can run on it’s own without relying on external power, such as being an electric vehicle equipped with a battery powered motor as a prime mover, or a hybrid vehicle equipped with both an engine and an electric motor as a prime mover [0021]. Thereby, the rejection stands.     


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836